Me. Justice Holdom delivered the opinion of the court. This bill is multifarious. This is so as to the subject-matter of the relief prayed against defendants. There is also a misjoinder of parties defendant. As against the defendant G-ray complainant seeks a decree for the payment of $100 only. Such is the limit of the relief asked against Gray. As to the defendant Blettner, the transaction as to the note of which he is the holder is sought to be avoided by eliminating therefrom the endorsements of Gray and complainant and the re-investing complainant with the title thereto and the enjoining of the prosecution of the suit in the Municipal Court. The relief thus attempted to be procured is divergent, and as to some of the defendants no relief at all is either sought or is possible under the averments of the bill. Surely the lawyers, the defendants Hebei and Haft, are in no way responsible for the mala fides charged in the bill against Gray and Blettner, and no reason appears why they should be joined as parties in the bill. If an injunction was invokable, its running against Blettner would have been all sufficient to arrest the prosecution of the action in the Municipal Court, and a decree requiring Blettner to deliver the note in controversy to complainant would have accomplished the end desired, which could not be strengthened or made more effective by any order against the attorneys in that suit. We think it quite plain that, the averments of complainant’s bill being conceded to be true, the facts there alleged make it patent that his remedy, if any, is at law and not in equity. There is no averment of insolvency of Gray or Blettner, and an action for fraud and deceit against them, jointly or separately, would seem to furnish a complete and effectual remedy to complainant for the wrongs he alleges he has suffered at their hands. While equity and law have concurrent jurisdiction to relieve against fraud, still when the remedy at law is, as here, adequate and complete and not surrounded with obstacles or unusual inconvenience, equity will not interfere, but leave the parties to obtain redress at law. In a case like the one before us, involving questions of fact, presumably in dispute, where the parties are entitled to a trial by a jury to determine such questions of fact, it is the policy of equity not to take jurisdiction, but to relegate the-parties to that remedy at law where their constitutional right to have the facts in dispute submitted to a jury can he accorded them. This would be so even in a doubtful case, which the case at bar certainly is not. Shenehon v. Ill. Life Ins. Co., 100 Ill. App. 281; Hacker v. Barton, 84 Ill. 313. . Complainant’s counsel cite Vol. 14, p. 172, Am. & Eng. Ency. of Law, and cases there cited, to sustain their contention that equity will take jurisdiction in cases of fraud of the character of the case disclosed by the hill, and make the following quotation, viz: “Subject to a few exceptions, courts of equity exercise a general jurisdiction to grant relief in cases of fraud, concurrent with the jurisdiction of courts of law. It is a general rule, however, that a court of equity will not assume jurisdiction in a case where there is a plain, adequate and complete remedy at law, even though fraud is charged as a ground of relief. But to exclude jurisdiction, it is not enough merely to show that there is a remedy at law. The remedy must be plain, adequate and complete.” We accord our approval of this statement of the law and, conceding its correctness, its application to the case at bar inhibits the right of complainant to any relief in equity. His remedy is complete, plain and adequate at law. There is no reason apparent from any averment of the bill, on the assumption that all of them are susceptible of proof, why a court of law cannot grant full and complete relief to complainant for the frauds alleged in his bill .to have been practiced upon him. The Circuit Court did not err in sustaining the demurrer to complainant’s hill and dismissing the same for want of equity, and its decree is therefore affirmed. Affirmed.